Title: From Jonathan Trumbull, Jr. to Elisha Sheldon, 1 September 1782
From: Trumbull, Jonathan, Jr.
To: Sheldon, Elisha


                        Sir
                            Head Quarters Verplanks 1st Septemr 1782
                        
                        His Excellency directs me to reply to your Letter of the 30th ulto which was received Yesterday at this place.Your Arrangements for forage must be made with the Quartermaster Genl & forage Master, who will make the best Supplies in their power.As your Corps is considered as part of the Main Army—your provisions must be furnished by the Contractors for the Moving Army—to whom you will apply immediately, they have already been infirmed that you are to compose part of the Troops which will be on the Lines.The Dragoons which have been posted at Luddingtons, may now be withdrawn from thence & placed as in the first Establishment of the Chain, pointg to Kings Ferry. I am sir Your Most Obdt
                        
                            J. Tr—ll 
                        
                    